Appellant was convicted of an assault with intent to murder, and his punishment assessed at three years in the penitentiary; hence this appeal.
Appellant's principal defense was insanity. He offered testimony tending to show that at the time of the alleged offense he was insane. The evidence shows that for a considerable length of time — perhaps several years — he had been addicted to the use of morphine, and for the last eighteen months to the use of cocaine; and he was also addicted to the use of whisky. Some three or four days prior to the assault he had been confined to his home under the attention of a physician; had been taking morphine and cocaine, and also drinking whisky. On the same day, prior to the assault, which occurred about 4 o'clock in the afternoon, defendant had taken four or five doses of cocaine, several doses of morphine, and some whisky. Some time in the evening of the 25th of December (the day of the assault) he left his home, going to a saloon — the prosecutor, Tyler, and his brother, and another party accompanying him. At the saloon they took a number of drinks, the party drinking about a pint of whisky. The defendant and prosecutor immediately thereafter walked out on the porch in front of the saloon, and the defendant took hold of the gallery post, and immediately, without any warning, stabbed the prosecutor with a knife. There had been no previous grudge between the parties, nor did any quarrel or altercation precede the stabbing. An officer immediately came up, and carried the defendant to jail. He asked him what he stabbed the boy for, and he said because he had been after him all morning to go home. (There was no evidence of this fact.)
On this state of facts, among other things, the court instructed the jury as follows: "If the defendant, by the voluntary and recent use of *Page 391 
cocaine and morphine or intoxicating liquors, or all of them, put himself in a condition that he was incapable of distinguishing between right and wrong as to the particular act charged against him, and he voluntarily took said cocaine and morphine or intoxicating liquors, knowing that it would produce such state of mind in him, then, although, at the time of the commission of the act, he might not have known what he was doing, or was incapable of distinguishing between right and wrong as to the particular act charged against him, he would not be excusable for the act, if the act was otherwise criminal. If the normal condition of the defendant was that of a sane person and his mind was not diseased, but was only temporarily dethroned by recent use of said medicines, or intoxicating liquors, or all of and the defendant voluntarily took them, knowing at the time he did so that it would dethrone his mind, then no state of insanity so produced would be a defense to crime. If, however, the defendant, prior to that time, had been affected with disease or bodily suffering, and to cure the disease or allay the suffering he had contracted the use of cocaine and morphine or intoxicating liquors, and that by reason thereof his mind had become, and was at the time of the commission of the act charged against him, diseased to the extent that he had lost control of his mind, and did not know what he was doing, or if he did know what he was doing, if he did not have mind sufficient to distinguish between right and wrong as to the particular act charged against him, then his condition of mind was such as the law would excuse him for any act done in such state of mind so produced."
These charges were excepted to by appellant in the motion for a new trial. It will be seen from these charges that the court made no discrimination between insanity, whether produced by the voluntary recent use of cocaine and morphine or intoxicating liquors, or if insanity was produced by the combined use of all these. We understand our statute to regulate insanity produced by the recent voluntary use of intoxicating liquors, but it does not undertake to prescribe the rule with reference to insanity produced by cocaine or morphine. And, in our opinion, the court committed an error in instructing the jury that, if they believed appellant was insane from the voluntary recent use of cocaine and morphine, it would constitute no defense to the crime alleged, and would go only to the mitigation of the penalty. In our opinion, if appellant was rendered insane from the voluntary recent use of cocaine and morphine, and on account of that did not understand the nature and quality of the act he was doing, and was incapable of forming the intent, then he would not be guilty of an assault with intent to murder. And we go further, and hold that, if his mind was rendered insane by the combined recent use of cocaine and morphine and intoxicating liquors, and that on such account he was not capable of forming the intent necessary to constitute an assault with intent to murder, he would not be guilty of said offense. We believe it is a correct legal principle, where there is insanity produced by other causes in conjunction with the recent use of intoxicating liquor, that an act done in such a state of mind can not be attributed solely to *Page 392 
the recent use of intoxicating liquors. See 1 McClain Crim. Law, sec. 159; Roberts v. People, 19 Mich. 401; Terrill v. State, 74 Wis. 278, 42 N.W. Rep., 243.
For the error of the court in said charges, the judgment is reversed and the cause remanded.
Reversed and remanded.